Name: 81/47/EEC: Commission Decision of 12 January 1981 adjusting the boundaries less-favoured areas within the meaning of Council Directive 75/268/EEC (Ireland) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  agricultural policy;  regions of EU Member States;  economic policy
 Date Published: 1981-02-25

 Avis juridique important|31981D004781/47/EEC: Commission Decision of 12 January 1981 adjusting the boundaries less-favoured areas within the meaning of Council Directive 75/268/EEC (Ireland) (Only the English text is authentic) Official Journal L 050 , 25/02/1981 P. 0021 - 0023COMMISSION DECISION of 12 January 1981 adjusting the boundaries of less-favoured areas within the meaning of Council Directive 75/268/EEC (Ireland) (Only the English text is authentic) (81/47/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill-farming and farming in certain less-favoured areas (1), as last amended by Directive 80/666/EEC (2), and in particular Article 2 (3) thereof, Whereas Council Directive 75/272/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Ireland) (3), as amended by Commission Decision 77/5/EEC (4), identifies the areas in Ireland included in the Community list of less-favoured areas within the meaning of Article 3 (4) of Directive 75/268/EEC; Whereas the Government of Ireland has applied under Article 2 (1) of Directive 75/268/EEC: - for adjustment of the boundaries of the areas listed in the Annex to Directive 75/272/EEC, as shown in the Annex hereto; - for inclusion of a further area (the Slieve Felim area), totalling 31 583 ha UAA, in the list of areas within the meaning of Article 3 (4) of Directive 75/268/EEC which is contained in the Annex to Directive 75/272/EEC; Whereas the areas resulting from the proposed adjustments, as the documents sent in and the declarations made by the Irish Government indicate, meet the criteria which were applied in Directive 75/272/EEC when fixing the less-favoured areas within the meaning of Article 3 (4) of Directive 75/268/EEC; Whereas the new area applied for (the Slieve Felim area) does not fully meet the abovementioned criteria ; whereas, nevertheless, its specific disadvantages, especially its steep slopes, unfavourable natural conditions for farming and poor drainage, permit it to be classified as an area within the meaning of Article 3 (5) of Directive 75/268/EEC which may be ranked with less-favoured areas within the meaning of Article 3 (4) of the Directive ; whereas the area in question is only 0 753 % of the total surface area of Ireland and thus less than 2 75 % of it; Whereas the adjustments applied for by the Irish Government do not have the combined effect of increasing the utilized agricultural area of all the listed areas by more than 1 75 % of the total utilized agricultural area of Ireland; Whereas the EAGGF Committee has been consulted on the financial aspects; (1) OJ No L 128, 19.5.1975, p. 1. (2) OJ No L 180, 14.7.1980, p. 34. (3) OJ No L 128, 19.5.1975, p. 68. (4) OJ No L 3, 5.1.1977, p. 15. Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The list of less-favoured areas in Ireland contained in the Annex to Directive 75/272/EEC is hereby amended as shown in the Annex hereto. Article 2 This Decision is addressed to Ireland. Done at Brussels, 12 January 1981. For the Commission The President Gaston THORN ANNEX SUPPLEMENT TO DIRECTIVE 75/272/EEC IN ACCORDANCE WITH ARTICLE 2 (3) OF DIRECTIVE 75/268/EEC 1. The western region Parts of west Limerick comprising the District Electoral Divisions of Dunmoylan West, Mohernagh in Rathkeale rural district and Templeglental in Newcastle rural district. 2. The eastern region County Carlow The district electoral division of Kelledmond in Carlow rural district and the district electoral division of Kyle in Idrone rural district; County Kilkenny The district electoral divisions of Coolhill, Freaghana, Graiguenamanagh and Inistioge in Thomastown rural district; County Tipperary The district electoral division of Garrangibbon in Carrick-on-Suir No 1 rural district ; and County Waterford The district electoral division of Clonea (Power) in Carrick-on-Suir No 2 rural district ; the district electoral division of Clonea in Dungarvan rural district ; and the district electoral divisions of Fews and Mountkennedy in Kilmacthomas rural district. 3. The Slieve Felim area The following district electoral divisions: County Limerick Doon West and Glenstal (in Limerick No 1 rural district) together with Bilboa (in Tipperary No 2 rural district); County Tipperary, North Riding Abington, Dolla, Killoscully, Kilnarath, Lackagh and Templederry (in Nenagh rural district) and Foilnaman and Upperchurch (in Thurles rural district); County Tipperary, South Riding Curraheen and Glengar (in Tipperary No 1 rural district).